Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 8/29/2019.
2.	Claims 1-20 are pending in the application. Claims 1, 12, and 18 are independent claims. 




Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/12/21 was filed after the mailing date of the application on 8/29/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz et al., USPN 10,303,999 filed (5/31/2017) in view of Fedoryszak et al., PGPub. 2020/0250249 filed (1/29/20).
In reference to independent claim 1, Hertz teaches:
	receive at least one query word related to a category (See Hertz, Col. 22) a natural language interface allows users to ask questions of a knowledge graph in the user’s own words and provides an example of a user requesting specific information related to a business.
	Search a plurality of data sources for information material using the at least one query word as a search query (See Hertz, Col. 25 & 26) a means of searching Reuters news articles in response to the received query.
	extract the information material related to the at least one query word form the plurality of data sources, the information material including at least textual data related to a predefined subject matter associated with the category ( See Hertz, Col. 25 & 26) automatic information extraction and data interlinking. Data is curated at different levels according to the product requirements the desired quality level.
	identify, using named entity recognition (NER) techniques, entities in the information material (See Hertz, Col. 26) named entity recognition is performed on the document to extract various types of entities, including companies, people, locations, events, etc.
	select portions of the information that satisfy material selection criteria pertaining to the entities (See Hertz, Col. 26 & 27) it uses entity candidates to select possible entities then uses a binary classification task to decide whether each candidate actually refers to an entity based on its context and on the candidate alias and a means of selecting sentences for analysis based on prior knowledge graph information and used as features for identifying specific entity relationships. 
	generate, via dependency parsing, labeled syntactic dependencies between words in sentences of the portion of the information material (See Hertz, Col. 27 & 28) a means of determining a supplier-customer relationship utilizing classifiers that utilize significance scores in determining the dependencies.
	obtain, via providing the labeled syntactic dependencies to a trained classifier, identification of one or more entities corresponding to the predefined subject matter from the portions of the information material (See Hertz, Col. 18) a trained classifier to ingest the sentence level entity dependencies and filtering or identifying supply-chain candidate sentences for pattern detection. 
	generate a knowledge graph including the entities and relationships between the entities (See Hertz, Col. 17-19) a mean of generating a knowledge graph including the identified entities and relationships between the entities when the sentences are analyzed by the SCAR system and fed into the knowledge graph.
	determine trends in response frequencies of occurrences of the entities pertaining to the predefined subject matter in the portions of the information material over different time period; rank the entities based on the frequencies of occurrences of the entities in the portions of the information material over different time periods; and output the entities, using the knowledge graph (See Hertz, Col. 16, 18 & 19) a means of determining evidence values as they relate to entity pairs and entity candidates based on temporal intervals and further includes outputting result data using the knowledge graph. The reference to Hertz fails to explicitly teach a mean of determining trends in respective frequencies of occurrences of the entities over different time periods and further ranking the entities based on the frequencies of occurrences of the entities over different period of time. However, the reference to Fedoryszak (See para. 0010) teaches a mean of determining trends as they relate to entities found in a cluster and further determines a ranking of said entities based on occurrences for providing increased relevance to the cluster group. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the reference to Hertz which teaches a means of utilizing temporal data in determining entity occurrences within sentences and detecting specific relationship entity data with respect to the identified entities with the reference to Fedoryszak which teaches a means of determining trends with respect to entities and ranks said entities as they relate to a cluster of entities since it would have provided increased relevance to the detected entities prior to outputting the entities from the knowledge graph.  
In reference to dependent claim 2, Hertz teaches:
	Extract the information material that meets at least two of four of the material selection criteria (See Hertz, Col. 6 and 17) automatically identify supply chain relationships between companies and/or entities and thus provides pairs of specific entity types as criteria for identifying specific sentences as candidates. 
In reference to dependent claim 3, Hertz teaches:
	The material selection criteria pertain to documents in the information material including synonyms, usages, possible benefits and suppliers associated with the one or more entities (See Hertz, Col. 6 and 17) automatically identify supply chain relationships between companies and/or entities and thus provides pairs of specific entity types as criteria for identifying specific sentences as candidates. 
In reference to dependent claim 4, Hertz teaches:	
	Wherein the material selection criteria pertain to selecting paragraphs in the information material and the instructions for selecting the portions information material comprise further instructions that cause the processor to: extract the paragraphs when the paragraphs include at least one of the material selection criteria (See Hertz, Col. 19 & 20) a means of identifying sentences  within the portions of information wherein the sentences are extracted for analysis based on specific criteria as it relates to the entity detection.
In reference to dependent claim 5, Hertz teaches:
	Extract the sentences in the paragraphs when the sentences include at least one of the material selection criteria (See Hertz, Col. 19 & 20) a means of identifying sentences  within the portions of information wherein the sentences are extracted for analysis based on specific criteria as it relates to the entity detection.
In reference to dependent claim 6, Hertz teaches:
	Generating the knowledge graph comprise further instructions that cause the processor to: select nouns from the entities based on an output of the dependency parsing (See Hertz, Col. 30) a means of querying the knowledge graph based on noun phrases.
In reference to dependent claim 7, Hertz teaches:
	Train the classifier for identifying the one or more entities based on a set of heuristic queries pertaining to the category (See Hertz, Col. 17 & 18) a means of training the classifier utilizing a set of pattern matches as they relate to supplier-customer relationships. 
In reference to dependent claim 8, Hertz teaches:
	Identify nodes from an output of the dependency parsing indicating category-based objectives that can be improved (See Hertz, Col. 26) a means of generating links between entities and updating nodes being linked to based upon newly formed relationships. 
In reference to dependent claim 9, Hertz teaches:
	Identify the nodes from the output of the dependency parsing with words indicating potential directions of optimization of the objects (See Hertz, Col. 27) a means of determining entity based candidate nodes as they relate to specific use cases and sufficient evidence.

In reference to dependent claim 10, Hertz teaches:
	Identifying the nodes comprising further instructions that cause the processor to: identify phrases indicating qualitative and quantitative terms of the objectives from the output of the dependency parsing (See Hertz, Col. 28) a means of determining relationship entities that updated nodes of a graph to include phrases as they relate to supply chain content. 
In reference to dependent claim 11, Hertz teaches:
	Identifying the phrases comprises identify comparative adjectives with noun phrases as adverbial modifiers within the output of the dependency parsing (See Hertz, Col. 30) a means of querying the knowledge graph based on noun phrases as well as other grammar rules such as Verb, Noun, and Adjective.
In reference to independent claim 12, the claim recites similar language and limitations to that of the system claim, independent claim 1. Therefore, the claim is rejected under similar rationale. The claim includes language that is not found in the independent claim. The language not found in independent claim 1 is addressed below:
	Regarding the language ‘the information material including at least textual data related to one or more innovations’, company information and specific supplier information as it relates to a company provides adequate teaching of ‘textual data related to an innovation’. 
	Receiving a query from a user regarding the innovation; determining that a response to the query includes information from the knowledge graph and the trends (See Hertz, Col. 12, figure 14 & 16) a means of interrogating a knowledge graph through a user query regarding specific entity information. Supply chain relationship information and aggregation data may be used to build and present one or more supply chain graphical representations and/or knowledge graphs. 


In reference to dependent claim 13, Hertz teaches:
	Receiving, via a chat bot interface, the query from the user regarding the innovations (See Hertz, Col. 4, 22 &23) a user provides a question through the user interface regarding a specific business and/or news related question. 
In reference to dependent claim 14, Hertz teaches:
	Response to the query, enabling display of the response in a user interface associated with the chat bot (See Hertz, Col. 4) a means of receiving question data input and processed using a natural language questions wherein the questions are translated into executable queries for answer retrieval. 
In reference to dependent claim 15, Hertz teaches:
	Determining that the response includes temporal data obtained from the information material (See Hertz, Col. 8) a means of identifying entity information for display based on interestingness, recent interestingness, validation, shared neighbor, temporal significance, context consistency, etc.
In reference to dependent claim 16, Hertz teaches:
	Producing a report including the ranking of the innovations via a reporting interface (See Hertz, Col. 35 and figure 16) demonstrate the results of the NER component on four different types of entities. 
In reference to dependent claim 17, Hertz teaches:
	Generating a respective confidence level for each sentence in the textual data, the respective confidence level indicative of presence of the one or more entities pertaining to the innovations in the sentences; comparing the respective confidence level with a predetermined threshold confidence level; and determining that the sentence includes the one or more entities pertaining to the innovations based on the comparison with the predetermined threshold confidence level (See Hertz, Col. 18) a means of generating confidence levels related to sentences as they relate to specific entities and generating candidate sentences. Further, the system determines threshold values for determined classifications for specific entities based on the confidence values. 
In reference to independent claim 18, the claim recites a computer readable storage medium including executable instructions for carrying out similar limitations to those found in independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claim 19, Hertz teaches:
	Generate a respective confidence level for each sentence in the textual data, the respective confidence level indicative of presence of the one or more entities in the sentence (See Hertz, Col. 18) a means of generating confidence levels related to sentences as they relate to specific entities and generating candidate sentences. Further, the system determines threshold values for determined classifications for specific entities based on the confidence values. 
In reference to dependent claim 20, Hertz teaches:
	Compare the respective confidence level with a predetermined threshold confidence level; and determine that the sentence includes the one or more entities based on the comparison with the predetermined threshold confidence level (See Hertz, Col. 18) a means of generating confidence levels related to sentences as they relate to specific entities and generating candidate sentences. Further, the system determines threshold values for determined classifications for specific entities based on the confidence values. 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178